Order filed September 27, 2016




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-16-00540-CV
                                     ____________

                          FELIX P. BABAUTA, Appellant

                                            V.

     DEBRA V. JENNINGS AND RALPAHELL V. WILKINS, Appellees


                     On Appeal from the 295th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-23475

                                        ORDER

       On September 20, 2016, appellant notified this court that he filed an affidavit
of indigence in the trial court. Texas Rule of Appellate Procedure 20.1(b)(1)
provides that when a statement of inability to afford payment of costs was filed in
the trial court, the party’s indigence status in the trial court carries forward on appeal.
The exception to this rule is when the party files a motion alleging the party’s
financial circumstances have materially changed since the date of the trial court’s
order. Tex. R. App. P. 20.1(3).
      The clerk’s record has not been filed in this appeal. This court has not been
advised whether appellant filed a statement of inability to afford payment of costs in
the trial court, whether the statement was contested, or the ruling on any contest, if
any. To determine appellant’s indigent status, we issue the following order for a
partial clerk’s record.

      We order the Harris County District Clerk to file a partial clerk’s record with
the clerk of this court on or before October 12, 2016. The partial clerk’s record
shall contain (1) the judgment being appealed; (2) any motion for new trial, other
post-judgment motion, or request for findings of fact and conclusions of law; and
(3) the notice of appeal. In addition, the partial clerk’s record shall contain: (4)
appellant’s statement of inability to afford payment of costs; (5) the contest(s) to the
statement, if any; (6) the trial court’s order ruling on any contest; and (7) any other
documents pertaining to the claim of indigence and the contests thereto.



                                        PER CURIAM